DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 07/06/2021, the amendments have been considered. Claims 1-20 are pending and have been rejected.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note:
The Examiner encourages Applicant to further define the syntax definition, as it seems to be a command that includes a mapping to map the command to the platform service. Also, the Examiner encourages Applicant to further define the mapping rules between the user input and a platform service application associated with the platform service, as disclosed during the interview with Applicant’s Representative dated 07/14/2021, in order to further distinguish the claim language from the prior art of record.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brett Andrews (US 10540452), hereinafter “Andrews” in view of Anurag Jain et al (US 9268727 B1), hereinafter “Jain”, and in further view of Martin Mares et al (US 20150089274 A1), hereinafter “Mares”.

Regarding Claims 1 and 15, Andrews discloses a computer-implemented method and system, comprising:
one or more computers (Andrews, Fig 10);
and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Andrews, Fig 10), perform one or more operations comprising:
receiving, by a command line interface (CLI) backend, a generic command request including a command and command input data from a client (Andrews, Col 9, lines 23-29, user is provided with a command line interface (CLI) in order to use their device to provide a command);
determining, by the CLI backend, a platform service for the command based on command metadata associated with the command (Andrews, Col 10, lines 64-67 – Col 11, lines 1-20, user device sends source strings via the CLI to the translator service, which in turn, transmits the translated source strings to the cloud-service platform).

However, Andrews fails to explicitly disclose wherein the command metadata associated with the command includes a syntax definition of a command, wherein the syntax definition defines mapping rules between user input and a platform service application programming interface (API) associated with the platform service; mapping, by the CLI backend, the command input data to the platform service API based on the command metadata associated with the command; calling, by the CLI backend, the platform service API based on the mapping; mapping, by the CLI backend, response data from the platform service API to command output data in a generic command response based on the command metadata associated with the command; and transmitting, by the CLI backend, the generic command response to the client.

Jain, from the same or similar field of endeavor, discloses wherein the command metadata associated with the command includes a syntax definition of a command, wherein the syntax definition defines mapping rules between user input and a platform service application programming interface (API) associated with the platform service (Jain, Col 3, lines 21-28, environment is referred to as a platform, wherein any number of platforms can be combined into a cloud storage environment. Col 4, lines 21-25, it is understand that these management interfaces are native element managers. Exemplary embodiments of the invention may not rely on the element manager GUI interfaces, but rather, the native command line and/or API based interfaces to communicate with the cloud components. Col 4, lines 42-46, receiving generic user commands from users and processing said commands for various types of physical infrastructure, logical services, virtual applications, and tenant/organizations. Col 5, lines 10-18, user enters commands to be processed and sent to resources in the system having different command/syntax structures. Col 5, lines 28-39, the command abstraction module includes a user interface to enable interaction with the user, such as to receive user commands. A command processor module receives generic commands from the user and processes the commands for the target resource. A parameter extraction module extracts parameters from the generic command generated by the user for insertion into the resource-specific command. A native component command generator module receives parameter information from the parameter extraction module and formats information from the command processor module to generate the resource-specific command in the format for the target resource. Col 6, lines 54-57, command syntax and other intelligence on how to execute the commands is programmed into modules that are customizable and pluggable so support for new devices/command syntaxes can easily be added).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrews in view of Jain in order to further modify the method of translating commands from users by the applications into different natural languages from the teachings of Andrews with the method of command abstraction from the teachings of Jain.
One of ordinary skill in the art would have been motivated because the system will be able to determine the CLI protocol and/or command syntaxes based on the user command, without the user having to access individual CLIs and/or remember device credentials (Jain – Col 1, lines 30-39).

Mares, from the same or similar field of endeavor, discloses mapping, by the CLI backend, the command input data to the platform service API based on the command metadata associated with the command (Mares, Paragraph 0050, cloud computing environment includes an Identity Management API. Paragraph 0081, user communication preferences component provides a user interface and an API so that the user messaging service can acquire the user’s delivery preferences and send messages accordingly. Paragraph 0255, admin commands are received at a job manager service application program interface, to be processed within the cloud environment as jobs);
calling, by the CLI backend, the platform service API based on the mapping (Mares, Paragraphs 0147-0148, job manager services, together with a job manager service API provides access to a job manager, which is used to provision or manage services to a plurality of clusters within the cloud environment);
mapping, by the CLI backend, response data from the platform service API to command output data in a generic command response based on the command metadata associated with the command (Mares, Paragraph 0152, assigning job ids to administrative commands or related tasks. Paragraphs 0158-0161, assigning job states to user commands, e.g., executing, completed, success, failure, warning);
and transmitting, by the CLI backend, the generic command response to the client (Mares, Paragraph 0102, messaging service utilizes an appropriate plugin and communication channel to provide user notification to users. Paragraph 0107, User Communication Preferences (UCP) provides a user interface and APIs to access and manage a user’s channels and delivery preferences. Fig 14, Paragraphs 0138-0142, communicating notifiable events to the user. Paragraph 0269-0271 progress status messages will be provided to the command line interface where it will be displayed as command progress information provided to the user).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrews in view of Jain and in further view of Mares in order to further modify the method of translating commands from users by the 
One of ordinary skill in the art would have been motivated because the user (e.g., administrator) will receive updates from the administrative commands that are issued in order to determine if the commands succeeded or failed (Mares – Paragraph 0005).


Regarding Claim 2, the combination of Andrews, Jain, and Mares disclose the computer-implemented method of claim 1 above, where Mares further discloses wherein the command metadata associated with the command further includes at least one of: a uniform resource locator (URL) endpoint of a platform service; an open authorization (OAuth) client to call the platform service; or a platform service API associated with the platform service (Mares, Paragraph 0081, user communication preferences component can provide a user interface and an API, to provide access by a user to manage that user's channels and delivery preferences, so that the user messaging service can then acquire the user's delivery preferences and send messages accordingly);
and where Jain further discloses and wherein the syntax definition further defines at least one of: which parameters are optional or mandatory; if a particular parameter represents an option or a parameter (Jain, Col 5, lines 28-35, The command abstraction module 600 includes a user interface 602 to enable interaction with the user, such as to receive user commands. A command processor module 604 receives generic commands from the user and processes the commands for the target resource. A parameter extraction module 606 extracts parameters from the generic command generated by the user for insertion into the resource-specific command); or if parameters are literals or reference a file or directory; mapping rules between user input and the platform service API; mapping rules between response data from the platform service API and user output; or command syntax and help text.

Regarding Claim 6, the combination of Andrews, Jain, and Mares disclose the computer-implemented method of claim 1 above, where Mares further discloses further comprising:
receiving, by a generic CLI on the client, the generic command response from the CLI backend (Paragraph 0269-0271 progress status messages will be provided to the command line interface where it will be displayed as command progress information provided to the user);
displaying, by the generic CLI, a response message in the generic command response to a user (Paragraph 0269-0271 progress status messages will be provided to the command line interface where it will be displayed as command progress information provided to the user);
and processing, by the generic CLI on the client, the command output data in the generic command response (Paragraph 0269-0271 progress status messages will be provided to the command line interface where it will be displayed as command progress information provided to the user).

Regarding Claim 7, the combination of Andrews, Jain, and Mares disclose the computer-implemented method of claim 6 above, where Mares further discloses wherein processing the command output data further comprises:
when the command output data includes one or more sets of an environmental variable name and environmental variable data, updating one or more environmental variables corresponding to one or more environmental variable names with corresponding one or more environmental variable data (Mares, Paragraph 0178-0182, job manager service receives administrative commands to be processed within the cloud environment as jobs, wherein the job manger updates the job registry and returns the job identifiers so that a user can retrieve command process status, and the result of the jobs can be stored in the job registry);
when the command output data includes one or more sets of a file name and file data content, updating one or more files corresponding to one or more file names with corresponding file data content (Mares, Paragraph 0178-0182, job manager service receives administrative commands to be processed within the cloud environment as jobs, wherein the job manger updates the job registry and returns the job identifiers so that a user can retrieve command process status, and the result of the jobs can be stored in the job registry);
and when the command output data includes one or more sets of a directory name and directory data content, updating one or more directories corresponding to one or more directory names with corresponding directory content data (Mares, Paragraph 0178-0182, job manager service receives administrative commands to be processed within the cloud environment as jobs, wherein the job manger updates the job registry and returns the job identifiers so that a user can retrieve command process status, and the result of the jobs can be stored in the job registry).


Claim 8 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 2 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 6 and 13 above. Therefore it is rejected under the same rationale.



Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Jain and in view of Mares, and in further view of Jean Francois Denise et al (US 20190102218 A1), hereinafter “Denise”.

Regarding Claim 3, the combination of Andrews, Jain, and Mares disclose the computer-implemented method of claim 1 above.

	However, the combination of Andrews, Jain, and Mares fail to explicitly disclose further comprising: retrieving, by a generic CLI on the client, the command metadata associated with the 

Denise, from the same or similar field of endeavor, discloses further comprising:
retrieving, by a generic CLI on the client, the command metadata associated with the command from the CLI backend (Denise, Paragraph 0012 a command-line interface (CLI) uses a command to produce a request to perform an identified function to be executed on a specified resource with the specified values of one or more parameters. Paragraph 0013, a command specifies one or more operations to be performed by a computer system. Paragraphs 0014-0015, command is configured with options and arguments, which are parameters that modify one or more aspects of the execution of the command. Paragraph 0018, synopsis generator identifies one or more annotations related to one or more command options and/or attributes of the command options. Each of the annotations include syntactic metadata related to the command and/or command options);
validating, by the generic CLI, user input including the command provided by a user based on a syntax definition of the command in the command metadata associated with the command (Denise, Paragraph 0023, synopsis generator generate synopsis data, which specifies a syntax of the command, one or more command options associated with the command (e.g., options that make the command valid), syntaxes of the options, etc. Synopsis data is displayed in a CLI to inform the user of the usage of the command);
Denise, Paragraph 0023, synopsis data specifies the one or more options associated with the command. Paragraph 0036, user of client computer issues a command using command-line tool in the form of a request that identifies an API method corresponding to the command and provides one or more values for one or more of the API parameters as defined by the API specification of command API. Client computer then transmits the request to server. In response to receiving the request, command API executes the API method using the values for one or more API parameters);
and transmitting, by the generic CLI, the generic command request to the CLI backend (Denise, Paragraph 0036, client computer transmits the request to the server, which in turn transmits a response to the client computer, based on the received request).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrews, Jain, and Mares in view of Denise in order to further modify the method of translating commands from users by the applications into different natural languages from the teachings of Andrews, the method of command abstraction from the teachings of Jain, and the method of supporting fault tolerant job management in a cloud environment from the teachings of Mares with the method of generating synopsis data for command line interface commands from the teachings of Denise.
One of ordinary skill in the art would have been motivated because there would be a determination about the command options associated with the command from the user (Denise – Paragraph 0018).

Regarding Claim 4, the combination of Andrews, Jain, Mares, and Denise disclose the computer-implemented method of claim 3 above, where Denise further discloses wherein mapping the user input to the generic command request further comprises:
determining, by the generic CLI on the client, how each parameter in the user input for the command is to be provided in the generic command request (Denise, Paragraph 0036, a user of client computer can issue a command using command-line tool (e.g., a command to display a user list). Client computer can generate a request that identifies an API method corresponding to the command and provides one or more values for one or more of the API parameters as defined by the API specification of command API. Client computer can then transmit the request to server. In response to receiving the request, command API may execute the API method using the values for one or more API parameters. For example, an API method "list" may be used to return a user list. The available API parameters of the API method "list" may be time, location, and type. The client computer may identify the "list" API method, using a respective command, and provide a value of "location=USA" for the location API parameter).

Regarding Claim 5, the combination of Andrews, Mares, and Denise disclose the computer-implemented method of claim 4 above, where Denise further discloses further comprising:
based on the determination of how each parameter in the user input for the command is to be provided in the generic command request, providing, by the generic CLI, each parameter in the user input in the generic command request (Denise, Paragraph 0036, client computer transmits the request to the server, which in turn transmits a response to the client computer, based on the received request);
wherein:
Denise, Paragraphs 0030-0032, user can create commands using the command line interface, wherein the command invokes presentation of synopsis information of a particular command. Command-line tool can then display the synopsis information (e.g., the usage, a description, arguments, and/or other information related to the particular command) in the command-line interface. Paragraph 0035, A command can be created with one or more command options, command arguments, and/or any other components. In some embodiments, a command option and an argument can be a key-value pair. Command API can provide one or more software libraries and one or more API specifications for developing commands);
when a parameter is determined to be a reference to a file: reading data content of the file (Denise, Paragraphs 0030-0032, user can create commands using the command line interface, wherein the command invokes presentation of synopsis information of a particular command. Command-line tool can then display the synopsis information (e.g., the usage, a description, arguments, and/or other information related to the particular command) in the command-line interface. Paragraph 0035, A command can be created with one or more command options, command arguments, and/or any other components. In some embodiments, a command option and an argument can be a key-value pair. Command API can provide one or more software libraries and one or more API specifications for developing commands);
and providing the parameter in the generic command request as the data content of the file (Denise, Paragraphs 0030-0032, user can create commands using the command line interface, wherein the command invokes presentation of synopsis information of a particular command. Command-line tool can then display the synopsis information (e.g., the usage, a description, arguments, and/or other information related to the particular command) in the command-line interface. Paragraph 0035, A command can be created with one or more command options, command arguments, and/or any other components. In some embodiments, a command option and an argument can be a key-value pair. Command API can provide one or more software libraries and one or more API specifications for developing commands);
and when a parameter is determined to be a reference to a directory: reading data content of the directory (Denise, Paragraphs 0030-0032, user can create commands using the command line interface, wherein the command invokes presentation of synopsis information of a particular command. Command-line tool can then display the synopsis information (e.g., the usage, a description, arguments, and/or other information related to the particular command) in the command-line interface. Paragraph 0035, A command can be created with one or more command options, command arguments, and/or any other components. In some embodiments, a command option and an argument can be a key-value pair. Command API can provide one or more software libraries and one or more API specifications for developing commands);
and providing the parameter in the generic command request as the data content of the directory (Denise, Paragraphs 0030-0032, user can create commands using the command line interface, wherein the command invokes presentation of synopsis information of a particular command. Command-line tool can then display the synopsis information (e.g., the usage, a description, arguments, and/or other information related to the particular command) in the command-line interface. Paragraph 0035, A command can be created with one or more command options, command arguments, and/or any other components. In some embodiments, a command option and an argument can be a key-value pair. Command API can provide one or more software libraries and one or more API specifications for developing commands).
Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 3 and 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 4 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of generic command line interfaces.
Some of the prior art include:
U.S. Publication 20160306875, which discloses predicting a command in a command line interface.
U.S. Publication 20160306875, which discloses a command line interpreter that analyzes text that has been entered at a prompt within the command line interface into separate parts in order to determine a name, switch, flag, parameter, or any other part of a command. The command line interpreter may then interpret how each part affects the execution of a command an initiate operations corresponding to that command.
U.S. Publication 20060282453, which discloses a parse chain analyzer system that generates CLI command definitions and provide the definitions in formats that represent the syntax (structure or grammar) of the CLIs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446